[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RESPONSE TO PLAINTIFFS MOTION FOR ARTICULATION DATED NOVEMBER 30, 1998
1. The Plaintiffs are unlikely to prevail on their appeal.
2. The appeal is taken for purposes of delay.
    3. The interest of the public in the commencement of this CT Page 15503 public works project outweighs the interest of the Plaintiffs in obtaining a stay.
    4. The appellate rights sought by the Plaintiffs are protected in the absence of the stay sought.
John J. Langenbach Superior Court Judge